Citation Nr: 9917167	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-17 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
obstructive and restrictive pulmonary disease, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1979 
and from October 1979 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  The issues of 
entitlement to an increased evaluation for hypertension and 
chronic obstructive and restrictive pulmonary disease are 
addressed in the REMAND portion of this decision.

The Board notes that the medical evidence of record 
establishes that the veteran has been diagnosed with 
tinnitus.  Moreover, on numerous occasions, the veteran has 
complained of ringing in his ears.  Therefore, the Board 
finds that a claim of entitlement to service connection for 
tinnitus may be inferred from the record.  As this issue has 
not been prepared for appellate review, the Board refers it 
to the RO for all appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's degenerative joint disease of the lumbar 
spine is productive of slight impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial January 1997 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
that claim.  See Fenderson v. West, No. 96-947, slip op. at 
21 (U.S. Vet.App. Jan. 20, 1999) (applying duty to assist 
under 38 U.S.C.A. § 5107(a) to initial rating claims); cf. 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (increased 
ratings claims).  The Board further finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson, slip op. 
at 19-21, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (1998) 
(ratings to be assigned in the light of the whole recorded 
history).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

In the present case, the veteran was afforded a VA 
examination in December 1996.  He reported a history of low 
back pain for the past 20 years.  Upon examination, the 
veteran exhibited a normal range of motion of the back for 
all movements.  Specifically, range of motion was measured to 
90 degrees for forward flexion, to 15 degrees for backward 
extension, to 30 degrees for bilateral lateral flexion, and 
to 35 degrees for bilateral rotation.  However, the movements 
did cause a moderate degree of pain.  Straight leg raising 
was negative and neurological findings were within normal 
limits.  The x-ray report disclosed degenerative 
osteoarthritis of the lumbar spine with narrowed disc space 
between the fifth lumbar and the first sacral.  The veteran 
was diagnosed with osteoarthritis, degenerative joint 
disease, and degenerative disc disease of the lumbar spine.  
At a subsequent RO hearing in October 1997, the veteran 
continued to complain of low back pain.

The record shows that the RO granted service connection for 
degenerative joint disease of the lumbar spine in a January 
1997 rating decision and assigned a 10 percent evaluation 
effective from November 1996.  The RO made this determination 
based upon treatment for low back pain in service and 
subsequent verification of arthritis by x-ray.  The veteran's 
degenerative joint disease of the lumbar spine has been 
awarded a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  Degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Under the rating 
schedule, slight limitation of motion of the lumbar spine is 
rated at 10 percent.  For an increased rating to 20 percent, 
there must be moderate limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered.  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet.App. 194, 
196 (1997).  The examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).

In summary, the Board finds that the evidence does not 
support an evaluation in excess of 10 percent for the 
veteran's degenerative joint disease of the lumbar spine.  A 
review of the medical evidence reflects that the veteran's 
low back disability is productive of no more than slight 
impairment.  In so finding, the Board has taken into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40 
(1998), as well as the objective findings of pain and range 
of motion.  The Board specifically notes that the veteran's 
range of motion was described as within normal limits and 
that no evidence has been presented to show ongoing treatment 
or functional impairment due to the low back disability.  
Therefore, the RO appropriately considered the existence of 
pain on motion and assigned a 10 percent disability 
evaluation.  As the record does not show the increased 
severity necessary for the next higher evaluation, the 
veteran's claim must be denied.

The Board acknowledges that higher evaluations for back 
disabilities are provided pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293, 5294, 5295 (1998).  
However, the veteran's lumbar spine disability has not been 
characterized as a vertebral fracture, and the medical 
evidence clearly demonstrates that the veteran's disability 
has not produced ankylosis.  Moreover, the medical evidence 
has shown no disc pathology, sacro-iliac injury, or symptoms 
consistent with severe lumbosacral strain.  The Board 
recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (1998).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
low back disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine is denied.


REMAND

I. Chronic Obstructive and Restrictive Pulmonary Disease

A preliminary review of the record shows that the RO granted 
service connection for chronic obstructive and restrictive 
pulmonary disease (CORPD) in July 1997 and assigned a 10 
percent evaluation effective from November 1996.  The RO made 
this determination based upon documentation of an abnormal 
chest x-ray and shortness of breath during active service and 
abnormal pulmonary function tests performed during a December 
1996 VA examination.

The Board notes that, by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders.  See 
61 Fed. Reg. 46720-46731 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent Congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991).  However, the effective date for any award 
granted pursuant to a liberalizing law cannot be earlier than 
the date of enactment of that law.  See Rhodan v. West, 12 
Vet.App. 55 (1998).  Therefore, as the veteran filed his 
claim in June 1996, his CORPD must be evaluated under both 
the former and the revised criteria and he must be assigned 
the most favorable evaluation.

Under the revised criteria, CORPD is rated according to 
measurements elicited from pulmonary function tests.  At a VA 
examination in December 1996, pulmonary function tests were 
described as showing moderate obstructive and mild 
restrictive impairment.  However, these tests do not appear 
to have been associated with the claims file.  Therefore, the 
Board cannot render an opinion as to the extent of the 
veteran's disability until it has reviewed these tests, or if 
unavailable, until the veteran has undergone another series 
of tests.

II. Hypertension

A preliminary review of the record shows that the RO 
initially granted service connection for hypertension in a 
January 1997 rating decision and assigned a 10 percent 
evaluation effective from November 1996.  The RO made this 
determination based upon documentation of diagnosis and 
treatment of hypertension during active service.  In a 
subsequent rating decision in July 1997, the RO increased the 
evaluation to 20 percent effective from November 1996.

The Board notes that, by regulatory amendment effective in 
January 1998, substantive changes were made to the schedular 
criteria for evaluating hypertension.  See 62 Fed. Reg. 
65207-65244 (1998).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991).  However, the effective date for any award granted 
pursuant to a liberalizing law cannot be earlier than the 
date of enactment of that law.  See Rhodan v. West, 12 
Vet.App. 55 (1998).  Therefore, the veteran's hypertension 
must be evaluated under both the former and the revised 
criteria and he must be assigned the most favorable 
evaluation.

The Board notes that during a December 1996 VA examination, 
the veteran complained of dizziness and blurred vision.  He 
was subsequently diagnosed with blurred vision and 
staggering.  The veteran has continued to complain of these 
symptoms and they are reflected in VA treatment records.  In 
a December 1996 VA outpatient record, it was noted that the 
veteran was taking four medications at extremely high dosages 
to control his hypertension and that side effects may include 
dizziness and poor vision.  However, other medical evidence 
of record indicates that these conditions may represent a 
separate disease entity.

Therefore, the Board finds that the current record does not 
permit the Board to determine which of the veteran's 
symptomatology is attributable to his hypertension and which 
may be due to other disabilities.  The Board finds such 
information to be necessary for resolution of the issue on 
appeal.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file the pulmonary 
function tests from the December 1996 VA 
examination.  If these records are 
unavailable, the veteran should be 
afforded another set of pulmonary 
function tests.  Thereafter, the RO 
should assign a disability evaluation for 
the veteran's CORPD in accordance with 
Karnas v. Derwinski, 1 Vet.App. 308, 312-
313 (1991).

2.  The RO should schedule the veteran 
for comprehensive hypertension and 
neurological examinations.  Since it is 
important "that each disability be 
viewed in relation to its history," 
38 C.F.R. § 4.1 (1998), the examiners 
must be provided with the veteran's 
claims file.  The examiners are requested 
to review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiners are requested to offer 
opinions as to the nature and extent of 
the veteran's current disabilities.  In 
so doing, the examiners should attempt to 
identify which of the veteran's 
symptomatology is due to his hypertension 
and which is due to other disabilities.  
If the examiners are unable to do so, 
then they should so state.  All opinions 
must be supported by a written rationale 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  Thereafter, the RO should assign a 
disability evaluation for the veteran's 
hypertension in accordance with Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 
(1991).  Moreover, if the etiology of the 
veteran's dizziness and blurred vision is 
identified as a separate disorder, the RO 
should adjudicate that disability as an 
additional claim and complete all 
appropriate development.

4.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the reasonable length of time 
in which to respond before the record is 
returned to the Board for further review.



The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The REMAND portion of 
this decision is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


 

